The opinion of the court was delivered by
Beasley, Chief Justice.
The declaration in this case set forth a cause of action on the common counts against a man and woman by the name of Woolverton. The female defendant pleaded her coverture, and to this plea the plaintiff demurred.
The demurrer must be sustained. Covérture is no defence to most of the causes of action that can be shown under the common counts. Most of the contracts made by a married woman can be legally enforced, and consequently there can be no inference that the particular contract in suit is beyond her competency. If such be the case she must show it by her plea.
The point is expressly ruled in Hinkson v. Williams, 12 Vroom 35.
The demurrer must be sustained.